PERRY,* Judge
(concurring in the result):
I concur in the result because I am satisfied that the stipulation which was admitted in evidence was confessional in nature and the requirements of United States v. Bertelson, 3 M.J. 314 (C.M.A.1977), were not met. A rehearing may be ordered.

 Judge Matthew J. Perry took final action in this case prior to his resignation as a judge of this Court pursuant to his appointment and confirmation as a United States District Judge for the District of South Carolina.